GRAY, Justice
(dissenting).
I am unable to agree with the holding of the majority. The caption of H.B. No. 11 in part provides:
“An Act revising and rearranging certain Statutes of Title 122 ‘Taxation’ of the Revised Civil Statutes of Texas and certain other laws of this State relating to taxation into a new Title to be known as Title 122A ‘Taxation-General’ of the Revised Civil Statutes of Texas; * * * amending Section 21 of Article 1, Chapter 467, Acts of the Forty-fourth Legislature, Second Called Session, 1935, as amended (compiled as Article 666-21 of Vernon’s Annotated Penal Code of Texas) increasing the tax on distilled spirits and wine; * * * ”
There is no controversy here that taxes on distilled spirits and wine were increased. The controversy is: Does the increase apply to distilled spirits and wines in the possession of retailers on the effective date of the Act? Such retailers possessed their stock of liquors for the purpose of sale and since such stock was in their possession on the effective date of the Act it had passed out of the possession of the wholesaler or distributor and unless it was then subject to the tax in their possession it would of course escape the increased tax. To my mind this condition partly reveals the intent of the Legislature to tax all liquors possessed for the purpose of sale on the effective date of the Act.
The title of the Act plainly states that its purpose is to increase taxes on distilled spirits and wine. There is nothing misleading or deceptive about this title. It it sufficient to disclose the purpose of the Act and to advise the Legislature and the people of the nature and the purpose of the bill. By applying the well established rule that a liberal construction will be indulged in order to hold that the title of an Act conforms to the constitutional requirement, as we must, Gulf Ins. Co. v. James, 143 Tex. 424, 185 S.W.2d 966, it appears to me that any person interested in the matter of the increase of taxes on distilled spirits and wines would be put on inquiry as to what the Legislature was undertaking.
I would affirm the judgment of the trial court.